92 N.Y.2d 1043 (1999)
In the Matter of Michael Howell, Appellant,
v.
Glenn Goord, as Commissioner of the New York State Department of Correctional Services, Respondent.
Court of Appeals of the State of New York.
Submitted November 30, 1998
Decided January 19, 1999.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied appellant's motion to amend his petition, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.